Citation Nr: 1120317	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability evaluation for degenerative joint disease of the cervical spine, currently rated as 20 percent disabling. 

2.  Entitlement to an increased disability evaluation for herniated nucleus pulposus L5-S1, currently rated as 20 percent disabling.  

3.  Entitlement to an increased disability evaluation for right carpal tunnel syndrome, currently rated as 10 percent disabling.  

4.  Entitlement to an increased disability evaluation for left carpal tunnel syndrome, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to September 1990 plus approximately one year and three months of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.   

In the December 2008 rating determination, the RO increased the Veteran's cervical spine degenerative joint disease evaluation from 10 to 20 percent and continued the other previously assigned disability evaluations.  The Veteran filed a notice of disagreement and perfected his appeal on these issues.  

The Veteran appeared at a Travel Board hearing before the undersigned acting Veterans Law Judge at the RO in April 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 



REMAND

At his April 2011 hearing, the Veteran testified that he was in receipt of Social Security disability benefits, which were granted in part for his low back disorder, among other disabilities.  Failure to obtain the Social Security Administration (SSA) decision and relevant supporting documents violates VA's duty to assist the Veteran with the development of his claim.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Voerth v. West, 13 Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Veteran also testified that he continued to receive VA treatment, to include treatment at the York Sharp VA Clinic in Vancouver.  The Board further notes that the last VA treatment records obtained from the Portland/Vancouver VAMCs date back to February 2011.  As such, additional treatment records which may be pertinent to the claim may still be outstanding.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any decisions and medical records considered in those decisions pertaining to the Veteran's application for SSA disability benefits.

2.  Obtain copies of all records of the Veteran's treatment from the Portland/Vancouver VAMCs since February 2011. 

3.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


